DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "302" and "310" have both been used to designate the “common wheel member” in Fig. 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “308” has been used to designate both “teeth” and what appears to be the ring member in Fig. 4.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
2.	The disclosure is objected to because of the following informality:  The phrase “Current sprocket and idler wheels often geometry that is difficult…” in paragraph [0005] is unclear and should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the limitation “a common wheel member”  in line 3 renders the claims indefinite because it is unclear whether “a common wheel member” refers to “a common 
	Regarding claim 18, each occurrence of the limitation “an idler flange annular attachment” renders the claim indefinite because it is unclear whether “an idler flange annular attachment” refers to “an idler flange annular attachment” previously set forth in claim 17 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 18, the limitation “a toothed annular attachment” renders the claim indefinite because it is unclear whether “a toothed annular attachment” refers to “a toothed annular attachment” previously set forth in claim 17 or if it is distinct therefrom as implied by the claim construction.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-3, 5, 6, 9, 10, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oesterr (FR 826131 A).
Regarding claims 1-3, 5, 6, 9 and 10, Oesterr discloses a wheel kit comprising: a common wheel member (comprised of 21, 23, 28 and 29 as shown in Figs. 3 and 5) defining a longitudinal axis (unlabeled, but shown in Fig. 3), a radial direction (Fig. 3), and a circumferential direction (Fig. 3); a first annularly configured attachment 17; and a second annularly configured attachment 16; wherein the second annularly configured attachment is differently configured than the first annularly configured attachment and both the first annularly configured attachment and the second annularly configured attachment are configured to be attached to the common wheel member (Fig. 3), wherein the common wheel member includes an inner radial hub (comprised of 28 and 29), an outer radial support flange 21, and a web 23 connecting the inner radial hub to the outer radial support flange (Figs. 3 and 5), wherein the web defines a plurality of apertures 24 extending longitudinally through the web and the inner radial hub defines a central aperture (not shown aperture within 28 and 29 through which a shaft extends as evident from Fig. 5) extending longitudinally through the inner radial hub (evident from Fig. 5), wherein the first annularly configured attachment 17 is a toothed annular attachment that is configured to be attached to the outer radial support flange (Figs. 3 and 4), wherein the toothed annular attachment includes a complete circumferential ring 17 and a plurality of teeth 20 extending radially from the complete circumferential ring (Fig. 3), the complete circumferential ring defines an inner radial surface (Fig. 4), the outer radial support flange defines an outer radial surface (Fig. 4), and the inner radial surface is configured to engage the outer radial surface (Fig. 4), wherein the second annularly configured attachment 16 is an idler flange annular attachment that is configured to be attached to the outer radial support flange (Fig. 3), and wherein the idler flange annular attachment includes a continuous circumferential ring 18 that defines an inside radial surface (Fig. 4), the outer radial support 
	Regarding claims 13-15, Oesterr discloses a wheel assembly comprising: a common wheel member (comprised of 21, 23, 28 and 29 as shown in Figs. 3 and 5) defining a longitudinal axis (unlabeled, but shown in Fig. 3), a radial direction (Fig. 3), and a circumferential direction (Fig. 3), the common wheel member including an inner radial hub (comprised of 28 and 29), an outer radial support flange 21, and a web 23 connecting the inner radial hub to the outer radial support flange (Figs. 3 and 5); and a ring member 17 defining an inner continuous circumferential surface engaging the outer radial support flange (Fig. 3), wherein the outer radial support flange defines an outer continuous circumferential surface (Figs. 3 and 4) that engages the inner continuous circumferential surface of the ring member (Figs. 3 and 4), and wherein the ring member is a toothed annular attachment 17 including a plurality of teeth 20 extending radially from ring member (Figs. 3 and 4).
	Regarding claims 17 and 19, Oesterr discloses a sprocket 17 and an idler 16 sharing a common wheel member (comprised of 21, 23, 28 and 29 as shown in Figs. 3 and 5) manufactured by a method, the method comprising: providing a common wheel member (comprised of 21, 23, 28 and 29 as shown in Figs. 3 and 5); providing an idler flange annular attachment at 16; and providing a toothed annular attachment at 17, and the method further comprising attaching either the idler flange annular attachment or the toothed annular attachment circumferentially to the common wheel member (Fig. 3). 

9.	Claims 1, 2, 9, 10, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeslistratov (US 2012/0153713 A1).
Regarding claims 1, 2, 9 and 10, Yelistratov, in the embodiment shown in Fig. 4, discloses a wheel kit comprising: a common wheel member 132 defining a longitudinal axis, a radial direction, and a circumferential direction; a first annularly configured attachment 156a; and a second annularly configured attachment 160; wherein the second annularly configured attachment is differently configured than the first annularly configured attachment and both the first annularly configured attachment and the second annularly configured attachment are configured to be attached to the common wheel member (Fig. 4), wherein the common wheel member includes an inner radial hub at 144, an outer radial support flange at 134, and a web (unlabeled radially extending portion of 131 shown in Fig. 4) connecting the inner radial hub to the outer radial support flange (Fig. 4), wherein the second annularly configured attachment is an idler flange annular attachment 160 that is configured to be attached to the outer radial support flange (Fig. 4), and wherein the idler flange annular attachment includes a continuous circumferential ring 160 that defines an inside radial surface 161, the outer radial support flange defines an outer radial surface 134, and the inside radial surface is configured to engage the outer radial surface (Fig. 4; paragraph [0022]).
	Regarding claims 13, 14 and 16, Yelistratov, in the embodiment shown in Fig. 3, discloses a wheel assembly comprising: a common wheel member 32 defining a longitudinal axis, a radial direction, and a circumferential direction (Fig. 3), the common wheel member including an inner radial hub at 44, an outer radial support flange at 34, and a web (unlabeled radially extending portion of 32 bounded by axial end surfaces 36 and 38 as shown in Fig. 3) connecting the inner radial hub to the outer radial support flange (Fig. 3); and a ring member 56a defining an inner continuous circumferential surface at 52 engaging the outer radial support flange (Fig. 3), wherein the outer radial support flange defines an outer continuous .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yelistratov in view of Wickersham (US 1,479,349).
	Although Yelistratov, in the embodiment shown in Fig. 4, further discloses the inner radial hub defines a central aperture 133 extending longitudinally through the inner radial hub, and the common wheel member being a unitary piece of material (casting formed from “mild steel” as described in paragraph [0017]; see Fig. 4; note the specific method for forming the 
	Wickersham, however, teaches a wheel member 14 that includes a web defining a plurality of apertures (unlabeled apertures between adjacent spokes as shown in Fig. 2) extending longitudinally through the web (Fig. 2).
	It would have been obvious to one having ordinary skill in the art to have modified the common wheel member of Yelistratov by forming its web with a plurality of apertures extending longitudinally through the web, such as taught by Wickersham, to provide predictable results for decreasing the weight of the wheel member.

13.	Claims 7, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterr in view of Zimmer (US 2016/0159415 A1).
	Oesterr fails to disclose its attachments being press-fit or interference fit onto the common wheel member.  Instead, the attachments of Oesterr are shown to be attached to the common wheel member via welded joints in Fig. 3.
	Zimmer, however, teaches that its attachment member 82 can be formed separately from its wheel member 80 and attached thereto via a number of known attaching means such as welded joints or interference fit (paragraph [0027]).
	It would have been obvious to one having ordinary skill in the art to have modified Oesterr by attaching its attachments onto the common wheel member via an interference fit instead of welded joints, such as taught by Zimmer, as a well-known alternative attaching means .

14.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterr in view of Johannsen (US 2018/0099708 A1).
	Oesterr fails to expressly disclose its attachments being differently heat treated or comprising a different material than its common wheel member.
	Johannsen, however, teaches heat treating the perimeter of its attachment 404 to form it to have a harder material than other portions of the wheel assembly (Fig. 14; paragraphs [0051] and [0052]).
	It would have been obvious to one having ordinary skill in the art to have modified Oesterr by heat treating the perimeter of its attachments so as form hardened material thereat, such as taught by Johannsen, to provide predictable results for minimizing wear of the attachments during use of the wheel assembly.

Allowable Subject Matter
15.	Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Bueter et al. (US 9,469,156) discloses a wheel assembly 1 that includes 9, an outer radial support flange 3, and a web 8 defining a plurality of apertures, and connecting the inner radial hub to the outer radial support flange; and a ring member 5, 6 defining an inner continuous circumferential surface engaging the outer radial support flange (Fig. 1).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kip T Kotter/Primary Examiner, Art Unit 3617